Citation Nr: 1546683	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 











INTRODUCTION

The Veteran served on active duty from September 2006 through May 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO). 


REMAND

In an April 2014 substantive appeal, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).  The record does not indicate whether the Veteran's claim for SSA benefits is related to his psychiatric disorder.  However, if the Veteran is receiving SSA disability benefits due to a psychiatric disability, these records are potentially relevant to his service connection claim.  To date there are no SSA records associated with the Veteran's electronic file.  Therefore, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.  

Accordingly, the case is remanded for the following action: 

1.  The RO must attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims of entitlement to service connection for a psychiatric disorder must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

